PER CURIAM.
The order entered July 29,1976, directing disbursement to the City of registry funds in controversy is REVERSED for the reason it was entered without an evidentiary hearing as requested by Southern Gulf Utilities, Inc., petitioner and appellant. The case is REMANDED for a hearing, for determination of the amount of the registry funds which Southern Gulf reasonably contends may represent excessive charges, and for disbursement to the City of the balance.
REVERSED and REMANDED.
RAWLS, Acting C. J., and MILLS and SMITH, JJ., concur.